                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

DERRICK S. GALVIN                                                             PETITIONER

V.                                   5:18CV00300 BRW/PSH

WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT

                                              ORDER

       I have received proposed Findings and Recommendations (Doc. No. 6) from Magistrate

Judge Patricia S. Harris. No objections have been filed. After careful review, I approve and

adopt the Findings and Recommendations in all respects. Judgment will be entered accordingly.

       Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases in

the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(1)-(2). I find no issue on which petitioner has made a substantial showing of a denial of

a constitutional right. The certificate of appealability is DENIED..

      IT IS SO ORDERED this 5th day of March, 2019.



                                                  Billy Roy Wilson
                                                  UNITED STATES DISTRICT JUDGE
